                                        Case 3:00-cv-04599-WHO Document 1349 Filed 01/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DELPHINE ALLEN, et al.,                           Case No. 00-cv-04599-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER APPROVING PAYMENT TO
                                                 v.                                        THE MONITOR AND COMPLIANCE
                                   9
                                                                                           DIRECTOR (DECEMBER 2019)
                                  10     CITY OF OAKLAND, et al.,
                                                        Defendants.
                                  11

                                  12          The Court has reviewed the invoices submitted by the Monitor and Compliance Director
Northern District of California
 United States District Court




                                  13   for December 2019 and finds the requested amounts reasonable to pay. Accordingly, the Clerk

                                  14   shall disburse $12,500.00 to Warshaw & Associates, Inc., for the Compliance Director, and

                                  15   $56,527.95 to Warshaw & Associates, Inc. for the Monitor.

                                  16          The City is reminded of its obligation to deposit into the Court registry, within fourteen

                                  17   days, the total amount disbursed by this Order. Jan. 19, 2017 Order at 2.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: January 6, 2020

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
